Exhibit 10.3

RESOLUTIONS

OF THE BOARD OF DIRECTORS

OF APPLETON PAPERS INC.

WHEREAS, the Company sponsors and maintains the Appleton Papers Inc. Retirement
Plan (the “Plan”) for the benefit of eligible employees;

WHEREAS, the Company reserved the right to amend the Plan at Article 11 thereof
through action of its board of directors;

WHEREAS, the Company desires to amend the Plan to make changes to the mandatory
distribution provision for small pensions (i.e., pensions having a lump-sum
value of $5,000 or less), as required by law; and

WHEREAS, pursuant to IRS Notice 2005-95, said amendment is considered timely
made if adopted no later than the due date (including extensions) for filing the
Company’s income tax return for its 2005 taxable year, which for the Company is
later than the adoption of this amendment;

NOW, THEREFORE, it is:

RESOLVED, that the Appleton Papers Inc. Retirement Plan, as amended through the
date of this resolution, be and it hereby is amended as follows:

1. Section 7.07 is amended by adding the following new subsection at the end
thereof, to be identified as subsection (d):

 

  (d) In the event of a single sum distribution under subsection 7.07(b) that
occurs on or after March 28, 2005, where such distribution is greater than
$1,000 (but does not exceed $5,000), if the Participant does not elect to have
such distribution paid directly to an Eligible Retirement Plan in an Eligible
Rollover Distribution as described in Section 7.13, or to receive the
distribution directly, then the Committee will pay the distribution in an
Eligible Rollover Distribution to an individual retirement plan (Code §408)
designated by the Committee.

2. In all other respects, the Plan is ratified, approved and confirmed in its
entirety.